 In the Matter of LA CROSSE GARMENT INDUSTRIESandFEDERAL LABORUNION No. 21186In the Matter of LA CROSSE GARMENT INDUSTRIESandINTERNATIONALLADIES' GAR-mFNT WORKERS UNIONCases Nos. R-388 and C-325.-Decided February 7, 1938Ladies'Dress Manufacturing Industry-Settlement:agreement to comply withAct-Order:entered on stipulation-In.vestigationofRepresentatives:agree-ment forelection-Certification ofRepresentatives:after election.Mr. Lawrence HuntandMr. William Logan Donnel,for the Board.Mr. TValter BaederandMr. John Thayer,of La Crosse, Wis., for therespondent.M71r. Jesse E. Higbee,of La. Crosse, Wis., andMr. Rudolph Faupl,ofMilwaukee, Wis., for the Federal Union.Mr. Max Geline,of Milwaukee, Wis., for the I. L. G. W. U.Mr. Henry H. Foster, Jr.,andMr. Paul S. Kitelthau,of counsel tothe Board.DECISIONORDERANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 10 and November 5, 1937, International Ladies' Gar-ment Workers Union, herein called the I. L. G. W. U., filed chargeswith the Regional Director for the Twelfth Region (Milwaukee, Wis-.cousin) against Walter Baeder and John Thayer, partners, doing busi-ness as La Crosse Garment Industries, herein called the respondent,alleging violation of Section 8 (1) and (3) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On October 16, 1937, Federal Labor Union No. 21186, herein calledthe Federal Union, filed with the Regional Director for the TwelfthRegion a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act.On October 28, 1937, the Na-tional Labor Relations Board, herein called the Board, acting pur-127 128NATIONAL LABOR RELATIONS BOARDsuant to Article III, Sections 3 and 10 (c) (2), and Article II,Section 37 (b), of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered a consolidation of these casesand ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On November 8, 1937, the Regional Director issued a complaintand notice of hearing, copies of which were duly served on the re-spondent, the I. L. G. W. U., and the Federal Union, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the Act. The respondentthereafter filed an answer denying the allegations of unfair laborpractices.Pursuant to notice, a hearing was held at La Crosse, Wisconsin, onNovember 16, 1937, before William R. Ringer, the Trial Examinerduly designated by the Board. The Board, the I. L. G. W. U., and theFederal Union were represented by counsel, the respondent by thepartner-owners.On November 15, 1937, stipulations had been entered into, and theywere read into the record at the hearing, which was then adjourned.On November 26, 1937, the Trial Examiner filed his IntermediateReport embodying the stipulations and recommending that the Boardissue an order as provided in those stipulations.On the basis of those stipulations, the Board found that a questionaffecting commerce had arisen concerning the representation of em-ployees of the respondent and on the basis of such conclusion andacting pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, issued a Direc-tion of Election 1 on November 20, 1937, in which it found that theproduction employees of the respondent, exclusive of maintenance,office, and clerical workers and all employees in administrative andsupervisory positions, including foreladies and instructors, consti-tuted a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.Merely for thepurpose of expediting the election and thereby insuring to the em-ployees of the respondent the full benefit of their right to collectivebargaining as soon as possible, the Board directed the election with-out at the same time issuing a decision embodying the stipulationsand the order contemplated by them.Pursuant to the Direction of Election, an election by secret ballotwas conducted on November 27, 1937, by the Regional Director forthe Twelfth Region among the employees of the respondent con-stituting the bargaining unit agreed to by the parties and found14 N. L. R.B, 190. DECISIONS AND ORDERS129appropriate by the Board.On November 29, 1937, the RegionalDirector issued his Intermediate Report upon the secret ballot, whichwas duly served on the parties to the proceeding on January 26,1938.No exceptions to the Intermediate Report on the ballot havebeen filed by any of the parties.As to the results of the secret ballot, the Regional Director re-ported the following :Total number eligible to vote-------------------------------------242Total number of ballots cast------------------------------------230Total number of challenged votes--------------------------------4Total number of votes for Federal Labor Union No. 21186---------130Total number of votes for International Ladies' Garment WorkersUnion, Local No. 314-----------------------------------------96Total number of votes for neither organization-------------------0On November 15, 1937, the respondent and the Board stipulatedthe facts concerning the respondent's business.IOn the basis of the above stipulation the Board makes the fol-lowing :FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTThe respondent, La Crosse Garment Industries, is and has beensince 1933 a partnership composed of Walter Baeder and John L.Thayer with its office and principal place of business at La Crosse,Wisconsin.It is engaged in the manufacture of dresses and women'swearing apparel made of cotton, rayon acetate, linen, and silk.Ninety-nine per cent of the raw material used by the respondent ispurchased outside of Wisconsin and is shipped to it at La Crosse,Wisconsin.The respondent sells and ships from its plant in LaCrosse into and through States other than Wisconsin-98 per cent ofthe dresses and women's wearing apparel manufactured by it.The,total value of the products manufactured by the respondent in 1936was $752,000.The respondent employs approximately 250 personsexclusive of office and supervisory help.IISTIPULATIONSAS TO THE ORDERAND THE ELECTIONThe stipulation between the respondent and the Board concerningthe order provides as follows :-1.The National Labor Relations Board has jurisdiction in thepremises. 130NATIONAL LABOR RELATIONS BOARD2.The National Labor Relations Board shall issue, and theRespondent will fully comply with an order to the followingeffect :Said Respondent shall cease and desist :(a)From in any manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, asguaranteed in and by Section 8 (1) of the National LaborRelations Act;(b)From discouraging membership of its said employeesin the International Ladies' Garment Workers Union, or anyother labor organization of said employees, by discriminationin regard to hire or tenure of employment or any term orcondition of employment.In addition to the foregoing, said Respondent shall take thefollowing affirmative action :(a)Offer to Anna Crivits reinstatement to her formerposition,without prejudice to any seniority rights or otherrights and privileges previously enjoyed by her;(b)Post notices to its said employees in two conspicuousplaces in its plant, stating that it will cease and desist asaforesaid, which said notices shall remain posted for a periodof at least thirty (30) consecutive days from the date of suchposting ;(c) Inform the Regional Director of the National LaborRelations Board for the Twelfth Region, within thirty (30)days of the service of said order, of the manner in which saidRespondent has complied therewith.Such order may be embodied in any decree of a United StatesCircuit Court of Appeals in any action or proceeding in thepremises.The stipulation entered into by the respondent, the I. L. G. W. U.,and the Federal Union in regard to the appropriate unit provides asfollows :1.The National Labor Relations Board has jurisdiction inthe premises.2.The appropriate bargaining unit shall consist of the pro-duction employees of La Crosse Garment Industries, exclusiveof maintenance, office and clerical workers and all employees in DECISIONS AND ORDERS131administrative and supervisory positions, including foreladiesand instructors.3.In the event that the National Labor Relations Board ordersan election to be held under and pursuant to the provisions ofSection 9 (c) of the National Labor Relations Act, such electionshall be conducted among the employees aforesaid whose namesappear upon the payroll of said La Crosse Garment Industriesfor the pay period ending on the twenty-eighth (28th) day ofAugust, 1937.The stipulation entered into by the respondent, the I. L. G. W. U.,and the Federal Union in regard to holding an election provides asfollows :1.The National Labor Relations Board has jurisdiction in thepremises.2.Numerous employees have signed membership applicationcards in both unions, so the bona fide membership in each unioncannot be determined without an. election.3.La Crosse Garment Industries is unwilling to bargain col-lectively with either union until the fact that it represents themajority of employees in the appropriate bargaining unit isdetermined by an election.4.The National Labor Relations Board should issue, at theearliest possible moment, an order directing that an election todetermine such majority be held at the City Hall in the City ofLa Crosse, County of La Crosse and State of Wisconsin, withinseven (7) days from the issuance of said order.On the basis of the above stipulations and upon the entire recordin the proceeding the Board will issue an Order and a Certification-ORDEROn the basis of the above stipulations, and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor Rela-tionsBoard hereby orders that Walter Baeder and John Thayer,partners, doing business as La Crosse Garment Industries, La Crosse,,Wisconsin, and its officers, agents, successors, and assigns, shall:1.Cease and desist:(a)From in any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in and by Section 8 (1) ofthe National Labor Relations Act; 132NATIONAL LABOR RELATIONS BOARD(b)From discouraging membership of its said employees in theInternational Ladies' GarmentWorkers Union, or any other labororganization of said employees, by discrimination in regard to hireor tenure of employment or any term or condition of employment.2. In addition to the foregoing, take the following affirmativeaction :(a)Offer to Anna Crivits reinstatement to her former position,without prejudice to any seniority rights or other rights and privi-leges previously enjoyed by her;(b)Post notices to its said employees in two conspicuous placesin its plant, stating that it will cease and desist as aforesaid, whichsaid notices shall remain posted for a period of at least thirty (30).consecutive days from the date of such posting;(c) Inform the Regional Director of the National Labor Rela-tions Board for the Twelfth Region, within thirty (30) days of theservice of said order, of the manner in which said respondent hascomplied therewith.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Federal Labor Union No. 21186 hasbeen designated, and selected by a majority of the production em-ployees of Walter Baeder and John L. Thayer, partners, doing busi-ness as La Crosse Garment Industries, La Crosse, Wisconsin, exclusiveofmaintenance, office, and clerical workers and all employees inadministrative and supervisory positions, including foreladies andinstructors, as their representative for the purposes of collective bar-gaining and that, pursuant to the provisions of Section 9 (a) of theAct, Federal Labor Union No. 21186 is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other condi-Lions of employment.